ORDER
Considering the Petition for Transfer to Disability Inactive Status filed by the Office of Disciplinary Counsel, and the report of respondent’s treating physician attached thereto,
IT IS ORDERED that Paul Henry Kidd, Louisiana Bar Roll number 7359, be and he hereby is transferred to disability inactive status. All disciplinary proceedings pending against respondent shall be *546deferred until such time as respondent resumes active status.
Pursuant to Supreme Court Rule XIX, § 26(E), this order shall be effective immediately.
FOR THE COURT:
/s/ Jeannette Theriot Knoll Justice, Supreme Court of Louisiana